                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 1 of 7 Page ID #:1



                                                                         1   Andrew P. Holland/Bar No. 224737
                                                                             aholland@thoits.com
                                                                         2   Mark V. Boennighausen/Bar No. 142147
                                                                             mboennighausen@thoits.com
                                                                         3   Nathaniel H. Lipanovich/Bar No. 292283
                                                                             nlipanovich@thoits.com
                                                                         4   THOITS LAW
                                                                             A Professional Corporation
                                                                         5   400 Main Street, Suite 250
                                                                             Los Altos, California 94022
                                                                         6   Telephone: (650) 327-4200
                                                                             Facsimile: (650) 325-5572
                                                                         7
                                                                             Attorneys for Plaintiff
                                                                         8   Bella+Canvas, LLC
                                                                         9

                                                                        10                        UNITED STATES DISTRICT COURT
                                                                        11                       CENTAL DISTRICT OF CALIFORNIA
                                                                        12                              WESTERN DIVISION
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13
                                                                             BELLA+CANVAS, LLC,                       Case No.
                                                (650) 327-4200
THOITS LAW




                                                                        14
                                                                                         Plaintiff,                        COMPLAINT FOR:
                                                                        15
                                                                             v.                                          (1) BREACH OF CONTRACT
                                                                        16
                                                                             TSC APPAREL, LLC, an Ohio                   (2) BREACH OF COVENANT
                                                                        17   limited liability company; and              OF GOOD FAITH AND FAIR
                                                                             DOES 1 through 20, inclusive,               DEALING
                                                                        18
                                                                                         Defendants.                     (3) ACCOUNT STATED
                                                                        19

                                                                        20                                              JURY TRIAL DEMANDED
                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26




                                                                                                                  1
                                                                                                              COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 2 of 7 Page ID #:2



                                                                         1         Plaintiff Bella+Canvas, LLC (“Plaintiff” or “B+C”) alleges against
                                                                         2   Defendant TSC Apparel, LLC (“TSC”), and Does 1 through 20 (collectively
                                                                         3   “Defendants”), as follows:
                                                                         4                                      THE PARTIES
                                                                         5         1.      B+C is, and at all times herein mentioned was, a California limited
                                                                         6   liability company with its principal place of business located in Los Angeles
                                                                         7   County, California.
                                                                         8         2.      Upon information and belief, TSC is an Ohio limited liability
                                                                         9   company with distribution centers in various states including one in Fullerton,
                                                                        10   California.
                                                                        11         3.      The true names and capacities whether individual, corporate,
                                                                        12   associate, or otherwise, of the defendants named herein as Does 1 through 20,
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13   inclusive, are unknown to B+C and therefore they are sued under fictitious
                                                (650) 327-4200
THOITS LAW




                                                                        14   names.
                                                                        15         4.      B+C is informed and believes, and on that basis alleges, that each
                                                                        16   defendant designated as a Doe is responsible in some manner for the events
                                                                        17   described below and caused injuries and damages proximately thereby to B+C,
                                                                        18   and that the Defendants were the agents, servants, and employees of each other
                                                                        19   and were acting at all times within the course and scope of said agency, service,
                                                                        20   and employment, and otherwise acted jointly in concert or conspiracy.
                                                                        21                             JURISDICTION AND VENUE
                                                                        22         5.      This Court has diversity jurisdiction pursuant to 28 U.S.C. 1332,
                                                                        23   because the matter in controversy exceeds the sum or value of $75,000, exclusive
                                                                        24   of interest and costs, and is between citizens of different states.
                                                                        25         6.      Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(2) as a
                                                                        26   substantial part of the events giving rise to the claim occurred in this District.




                                                                                                                      2
                                                                                                                  COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 3 of 7 Page ID #:3



                                                                         1         7.    TSC is a major purchaser of apparel from B+C and has purchased
                                                                         2   millions of dollars in apparel from B+C over the last several years. This apparel
                                                                         3   is typically shipped from B+C’s facility in this District. The parties’ agreement
                                                                         4   was also negotiated in this District, with B+C being located in this District, as
                                                                         5   well as some of the discussions between the principals occurring at a trade show
                                                                         6   in Long Beach, California in 2020.
                                                                         7         8.    On information and belief based on TSC’s statements on its website,
                                                                         8   TSC serves all of California with one-day shipping based on its distribution center
                                                                         9   in Fullerton, California. The center in Fullerton, California includes a showroom
                                                                        10   and permits customers to pick up orders or have orders shipped from that location
                                                                        11   to them. On information and belief, TSC regularly attends trade shows in
                                                                        12   California, including an annual one held in Long Beach, California.
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13                              GENERAL ALLEGATIONS
                                                (650) 327-4200
THOITS LAW




                                                                        14         9.    B+C is in the business of design, manufacture, distribution, and sale
                                                                        15   of apparel products in multiple channels of distribution.
                                                                        16         10.   On information and belief, TSC is a clothing supplier that sells and/or
                                                                        17   re-sells apparel to its customers, including B+C apparel.
                                                                        18         11.   B+C and TSC have entered into several contracts (sometimes
                                                                        19   referred to as “incentive agreements”) that provide for certain rebates, discounts,
                                                                        20   and other incentives if TSC meets certain sales goals for the year. The parties’
                                                                        21   contractual relationship is also governed by the terms of the parties’ purchase
                                                                        22   orders, invoices, and the parties’ course of dealing.
                                                                        23         12.   Under the parties’ agreement, B+C sells products to TSC on a Net
                                                                        24   30, Net 60, or Net 90 basis, meaning that TSC is required to pay the invoiced
                                                                        25   amount for products it purchased within 30, 60, or 90 days.
                                                                        26




                                                                                                                      3
                                                                                                                  COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 4 of 7 Page ID #:4



                                                                         1         13.   Beginning in March 2020, TSC stated that it intended to cancel all
                                                                         2   pending orders.    However, based on the parties’ agreement, any cancelled
                                                                         3   purchase orders, rescheduled shipments, or other product changes requested by
                                                                         4   TSC were subject to pre-approval by B+C. This pre-approval was not given by
                                                                         5   B+C. Around this time, TSC began to fall significantly behind on its payments
                                                                         6   to B+C.
                                                                         7         14.   As of the date of this complaint, TSC owes B+C over four million,
                                                                         8   three hundred forty-one thousand dollars for products shipped by B+C and
                                                                         9   received by TSC. TSC also owes B+C hundreds of thousands of dollars for
                                                                        10   orders that were placed, but then cancelled without B+C’s approval in violation
                                                                        11   of the parties’ agreement.
                                                                        12         15.   On information and belief and based on the parties’ correspondence,
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13   TSC desires to return certain apparel that it purchased. However, based on the
                                                (650) 327-4200
THOITS LAW




                                                                        14   parties’ agreement, products can only be returned if the return is pre-approved by
                                                                        15   B+C. This did not occur and thus TSC is not permitted to return the apparel it
                                                                        16   purchased from B+C.
                                                                        17         16.   Additionally, over the course of the parties’ relationship, B+C
                                                                        18   provided to TSC various concessions, discounts, rebates, return allowances,
                                                                        19   incentives, and bonuses (“Incentive Payments”).       These Incentive Payments
                                                                        20   totaled over three million dollars and were only offered by B+C to TSC based on
                                                                        21   the understanding and expectation that TSC would perform all of its obligations
                                                                        22   under the parties’ agreement. TSC breached the agreement, including without
                                                                        23   limitation by failing to pay for millions of dollars in products that were ordered
                                                                        24   and received by TSC and by failing to make timely payments to B+C for these
                                                                        25   products.
                                                                        26




                                                                                                                    4
                                                                                                                COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 5 of 7 Page ID #:5



                                                                         1                             FIRST CLAIM FOR RELIEF
                                                                         2                                 (Breach of Contract)
                                                                         3         17.    B+C realleges and incorporates herein each and every allegation in

                                                                         4   the preceding and foregoing paragraphs.

                                                                         5         18.    B+C and TSC have a contract for the purchase and sale of apparel

                                                                         6   based on purchase orders, invoices, incentive agreement(s), and other agreements

                                                                         7   exchanged and agreed to by the parties.

                                                                         8         19.    B+C substantially performed its obligations under the parties’

                                                                         9   agreement, including by providing apparel to TSC, or B+C was excused from

                                                                        10   such performance.

                                                                        11         20.    TSC breached the parties’ agreement as set forth in the proceeding

                                                                        12   allegations, including without limitation as set forth in paragraphs 13-16.
                                                                                   21.    TSC’s breaches of the parties’ agreement harmed B+C, including
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13
                                                                             without limitation based on unpaid invoices and Incentive Payments provided by
                                                (650) 327-4200
THOITS LAW




                                                                        14

                                                                        15   B+C to TSC.

                                                                        16
                                                                                                     SECOND CLAIM FOR RELIEF
                                                                        17
                                                                                         (Breach of the Covenant of Good Faith and Fair Dealing)
                                                                        18         22.    B+C realleges and incorporates herein each and every allegation in
                                                                        19   the preceding and foregoing paragraphs.
                                                                        20         23.    B+C and TSC have a contract for the purchase and sale of apparel
                                                                        21   based on purchase orders, invoices, incentive agreement(s), and other agreements
                                                                        22   exchanged and agreed to by the parties.
                                                                        23         24.    B+C substantially performed its obligations under the parties’
                                                                        24   agreement, including by providing apparel to TSC, or B+C was excused from
                                                                        25   such performance.
                                                                        26




                                                                                                                     5
                                                                                                                 COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 6 of 7 Page ID #:6



                                                                         1         25.   The parties’ agreement included an implied promise of good faith and
                                                                         2   fair dealing by TSC.
                                                                         3         26.   TSC breached the covenant of good faith and fair dealing, and
                                                                         4   interfered with B+C’s benefits under their agreement, including but not limited to
                                                                         5   by failing to make payments to B+C, by seeking returns not permitted by the
                                                                         6   agreement, and by receiving Incentive Payments despite TSC not complying with
                                                                         7   its own obligations under the parties’ agreement.
                                                                         8         27.   TSC’s breaches of the covenant of good faith and fair dealing harmed
                                                                         9   B+C, including without limitation based on unpaid invoices, and Incentive
                                                                        10   Payments provided by B+C to TSC.
                                                                        11

                                                                        12                            THIRD CLAIM FOR RELIEF
                                                                                                           (Account Stated)
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13
                                                (650) 327-4200




                                                                                   28.   B+C realleges and incorporates herein each and every allegation in
THOITS LAW




                                                                        14

                                                                        15   the preceding and foregoing paragraphs.
                                                                        16         29.   B+C is owed money under its agreement with TSC based on its prior
                                                                        17   financial transactions with TSC.
                                                                        18         30.   B+C and TSC, by the exchange of invoices, purchase orders, and/or
                                                                        19   similar documents, agreed that TSC owed B+C at least $4,341,986.47.          This
                                                                        20   figure does not include the Incentive Payments that B+C is also seeking to
                                                                        21   recover.
                                                                        22         31.   TSC through its actions, including submission of orders and
                                                                        23   acceptance of apparel, promised to pay at least $4,341,986.47 to B+C.
                                                                        24         32.   TSC has refused to pay the amount owed under this account.
                                                                        25         33.   TSC owes at least $4,341,986.47 to B+C.
                                                                        26




                                                                                                                    6
                                                                                                                COMPLAINT
                                                                        Case 2:20-cv-05947-RGK-AS Document 1 Filed 07/01/20 Page 7 of 7 Page ID #:7



                                                                         1                               PRAYER FOR RELIEF
                                                                         2         WHEREFORE, Plaintiff prays for judgment against TSC as follows:
                                                                         3         1.    That B+C is awarded all of its special, consequential, and
                                                                         4               compensatory damages as permitted by law;
                                                                         5         2.    For prejudgment interest as permitted by law;
                                                                         6         3.    For reasonable costs;
                                                                         7         4.    For such other and further relief as the Court deems just and proper.
                                                                         8

                                                                         9                                  JURY DEMAND
                                                                        10         B+C hereby demands trial by jury for this action.
                                                                        11

                                                                        12   Dated: July 1, 2020
                                                                                                                                    THOITS LAW
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13
                                                (650) 327-4200
THOITS LAW




                                                                        14                                        By:             /s/ Andrew Holland
                                                                        15                                                        Andrew P. Holland
                                                                                                                                Attorneys for Plaintiff
                                                                        16                                                       Bella+Canvas, LLC

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26




                                                                                                                     7
                                                                                                                 COMPLAINT
